In a proceeding to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Burrows, J.), entered September 19, 1990, which granted the respondent’s motion to dismiss the petition.
Ordered that the order and judgment is affirmed, with costs.
Service of the notice of petition and petition was made upon the law firm representing the City of White Plains in the arbitration proceeding. That service was not made upon the proper official and therefore did not confer personal jurisdiction over the respondent (see, CPLR 311 [3]; Matter of Eso v County of Westchester, 141 AD2d 542). Service was also defective because it was performed by the petitioner, who is a party to the proceeding (see, CPLR 2103 [a]; Matter of Beverly E. v William H., 53 AD2d 891). Since the subsequent attempt at service was untimely (see, CPLR 7511 [a]), the Supreme Court properly dismissed the petition. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.